 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 559-4000
   Facsimile: (559) 559-4099
 5

 6 Attorneys for the
    United States of America
 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                           CASE NO. 1:18-mj-00101

11              Plaintiff,                               STIPULATION AND ORDER TO
                                                         CONTINUE PRELIMINARY
12      v.                                               HEARING

13   GABRIEL HUERTA
     and
14   NATALIE CORRAL

15              Defendants.

16

17                                          BACKGROUND

18           Defendants Huerta and Corral made an initial appearance on June 29, 2018 pursuant to a

19 summons issued in conjunction with a Criminal Complaint. On that date, the United States

20 provided initial, voluntary discovery to the counsel for defendant. The parties are exploring

21 whether a potential pre-indictment resolution is desirable, and the parties have made significant

22 progress in that direction. However, the parties are requesting some additional time to finalize

23 resolution or proceed forward.

24           This matter is currently scheduled for a preliminary hearing on October 4, 2018. Federal

25 Rule of Criminal Procedure 5.1(c) requires that preliminary hearing occur within twenty-one

26 days, but Rule 5.1(d) also provides that the time limits may be extended “one or more times”
27 with the defendant’s consent and a showing of good cause. Here, the parties agree that there is

28 good cause for the further extension, as the parties have made substantial efforts in negotiating a

29                                                   1

30
 1 pre-indictment resolution. The parties believe that with one final additional continuance, they

 2 will be able to adequately prepare, consult with defendants, and proceed with resolution or

 3 presentation of the matter to a grand jury. The parties request that a preliminary hearing be re-set

 4 for November 26, 2018.

 5          The parties also agree that time should be excluded under the Speedy Trial Act, 18

 6 U.S.C. § 3161(b), which requires an indictment within 30 days of a defendant’s arrest or service

 7 of a summons, for defense preparation, plea negotiation, and continuity of counsel.

 8

 9                                   STIPULATION AND ORDER

10

11          IT IS HEREBY STIPULATED by and between the parties hereto, and through their

12 respective attorneys, that the preliminary hearing currently set for October 4, 2018 be continued

13 to November 26, 2018. The parties agree to exclude time under the Speedy Trial Act from

14 October 4, 2018 to November 26, 2018, because the interest of the public and of the defendant in

15 a public indictment and trial are outweighed by the need for defense preparation, plea

16 negotiation, and continuity of counsel.

17

18                                                               Respectfully submitted,

19                                                               McGREGOR W. SCOTT

20                                                               United States Attorney

21

22 DATED: October 2, 2018                                By:     /s/ Michael G. Tierney        _
                                                                 Michael G. Tierney
23                                                               Assistant United States Attorney
24

25
     DATED: October 2, 2018                              By:     /s/ Anthony P. Capozzi______
26                                                               Anthony P. Capozzi
27                                                               Attorney for defendants Gabriel
                                                                 Huerta and Natalie Corral
28

29                                                   2

30
 1                                              ORDER

 2
            The preliminary hearing currently set for October 4, 2018 is continued to November 26,
 3
     2018 at 2:00 PM before Magistrate Judge Erica P. Grosjean. The period from October 4,
 4
     2018 to November 26, 2018 shall be excluded under the Speedy Trial Act. The Court finds that
 5
     the interest of the public and of the defendant in a public indictment and trial are outweighed by
 6
     the need for defense preparation, plea negotiation, and continuity of counsel.
 7

 8
     IT IS SO ORDERED.
 9

10      Dated:     October 3, 2018                             /s/
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

29                                                    3

30
